UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                 Douglas E. Cressler
Clerk of Court                       January 21, 2010                 Chief Deputy Clerk




Mr. Robert Steven Hatch
Utah State Prison
P.O. Box 250
Draper, UT 84020-0250
#36062
RE:       09-9002, Hatch v. CIR
          Dist/Ag docket: 9073-08

Dear Appellant:

Enclosed is a copy of the order and judgment.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       Janet A. Bradley
          Laurie A. Snyder



EAS/at